DETAILED ACTION
This action is in response to the preliminary amendment filed on 05/31/22.
Claims 1-20 have been canceled. New claims 21-24 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/141,753, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application 11/141,753 does not provide support for the pan attached to the cartridge body, as described in claims 22-24. Accordingly, claims 22-24 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-22 and 24 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Racenet (WO2004/032762).
	Regarding claim 21, Racenet discloses a staple cartridge (16) seatable in a jaw of a surgical stapling instrument (Fig. 10), the jaw (30) comprising a bottom portion, a first lateral sidewall extending from the bottom portion, a second lateral sidewall extending from the bottom portion (Fig. 10), said staple cartridge comprising: a cartridge body (16), comprising: a first lateral body portion (116; fig. 15) configured to support patient tissue, wherein said first lateral body portion comprises a first deck portion that extends over a top edge of the first lateral sidewall when said staple cartridge is seated in the jaw (Fig. 10-11, 15); a second lateral body portion (118; fig. 15) configured to support patient tissue, wherein said second lateral body portion comprises a second deck portion that extends over a top edge of the second lateral sidewall when said staple cartridge is seated in the jaw; a longitudinal slot (Fig. 15) extending between said first lateral body portion and said second lateral body portion; a proximal end, wherein said first lateral body portion and said second lateral body portion are unconnected at said proximal end (as best shown in Fig. 10); a distal end, wherein said longitudinal slot extends from said proximal end toward said distal end, and wherein said distal end connects said first lateral body portion and said second lateral body portion (Fig. 10 and 15), and; longitudinal rows of staple cavities (124, 126) defined in said first lateral body portion and said second lateral body portion; staples (160; figs. 16A-16B) removably stored in said staple cavities; drivers (150) movable within said staple cavities; and a sled (140; Fig. 16A) movable distally from a proximal position to a fired position during a staple firing stroke, wherein said sled comprises ramps (144) that engage said drivers during said staple firing stroke to eject said staples from said staple cavities (Figs. 16A-16B).
	Regarding claim 22, Racenet discloses a pan (disposed between cartridge 16 and jaw 30; fig. 10) attached to said cartridge body, comprising: a first bottom portion extending under said first lateral body portion; a second bottom portion extending under said second lateral body portion; a pan slot defined between said first bottom portion and said second bottom portion, wherein said pan slot is aligned with said longitudinal slot; a first pan sidewall extending from said first bottom portion, wherein said first pan sidewall is engaged with said first lateral body portion; a second pan sidewall extending from said second bottom portion, wherein said second pan sidewall is engaged with said second lateral body portion; and a distal connector connecting said first bottom portion and said second bottom portion (Fig. 10).  
	Regarding claim 24, Racenet discloses wherein said distal end of said cartridge body protrudes distally from said distal connector of said pan (Fig. 10).

	Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Racenet (WO2004/032762) in view of Green (4,520,817).
	Regarding claim 23, Racenet discloses wherein said first and second pan sidewalls comprise first and second through holes, but does not specifically disclose wherein said cartridge body (16) comprises a first lateral extension extending laterally from said first lateral body portion and a second lateral extension extending laterally from said second lateral body portion, and, wherein said first lateral extension extends into said first through hole, and wherein said second lateral extension extends into said second through hole.  Green discloses a staple cartridge comprising cartridge body (236; Fig. 20) with a lateral extensions (288) extending laterally from the lateral cartridge body portion, a pan (208) comprising through holes (290; Figs.18-19), wherein the lateral extensions (288) extends into the through holes (290) for the purposes of retaining the cartridge body in proper longitudinal position relative to the pan. It would have been obvious to one having ordinary skills in the art to have provided Racenet’s cartridge body with lateral extensions, as taught by Green, in order to retain the cartridge body in longitudinal position relative to the pan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731